Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                      Scott S. Harris
                                                                      Clerk of the Court

                                  March 30, 2015                      (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Larry Scorpio Singletary
              v. Texas
              No. 14-8033
              (Your No. WR-57,804-05)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.




                                           Sincerely,




                                           Scott S. Harris, Clerk




                                                                RECEIVED IN
                                                           COURT OF CRIMINAL APPEALS
                                                                 APR 02 2015

                                                              Abel Acosta, Clerk